Citation Nr: 1815283	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from September 1989 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2015 and September 2017, the Board remanded the claim for additional development which has been completed.  The Board notes that two additional issues, involving initial ratings for a cervical spine disability and migraine headaches, were remanded in June 2017 for development.  An SSOC has not been issued with respect to those two issues, and they have not been recertified to the Board.  Thus, it appears that the RO may be still conducting development, and those matters will be the subject of a later Board decision.

Evidence received since the supplemental statement of the case (SSOC) issued in November 2017 is duplicative of evidence of record and does not require a waiver or initial RO review.  38 C.F.R. § 20.1304.


FINDING OF FACT

Since the grant of service connection, the Veteran's eczema has affected less than 20 percent of the entire body and the exposed areas; systemic therapy has been prescribed for a total duration of less than six weeks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for eczema have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for eczema.  Once service connection is granted the claim is substantiated and additional notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent a VA examination in January 2016.  In September 2017, the Board remanded the case for the Veteran to be scheduled for an examination during a time of flare-up of her eczema.  A VA examination was scheduled in October 2017, however the Veteran did not report.  In a November 2017 report of contact, the Veteran indicated that she did not want to stop her treatment to possibly trigger a flare-up that would cause her to lose time from work.  She stated that she would like the Board to rate the issue based on the existing evidentiary record.  Thus, VA's duty to assist has been met.  

II.  Rating of Eczema

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Service connection for eczema was granted in a February 2011 rating decision.  An initial 10 percent rating was assigned, effective January 1, 2011 under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.  

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.

Diagnostic Code 7806 also provides that dermatitis may be rated under DCs 7800-7805, depending on the predominant disability.  Such Diagnostic Codes provide compensable ratings for disfigurement of the head, face, or neck (DC 7800), scars that are at least six square inches (39 sq cm) (DCs 7801, 7802), or scars that are unstable or painful (DC 7804).  Additionally, DC 7805 provides that any disabling effect not considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate DC.

On pre-discharge VA examination conducted in October 2010, the Veteran reported having been diagnosed with eczematous dermatitis.  She stated that this involved areas that were exposed to the sun, including the legs and ankles, but not the face, the hands, the neck, or the head.  The Veteran reported that her eczema was present on the left ankle and leg as well as the right ankle.  She described ulcer formation on the legs and ankles, with constant itching, shedding, and crusting.  She had no exudation.  The Veteran reported the following treatment within the past 12 months: Clobetasol twice per day.  The examiner indicated that this was a topical corticosteroid.  The Veteran had not experienced any side effects from this medication.  She reported that she had not used UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  The Veteran indicated that her constant flare-ups had made her very uncomfortable when wearing summer wear, dresses, and skirts.  

Examination noted eczema on the ankles and feet.  There was exfoliation, crusting and hyperpigmentation of less than six square inches.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The skin lesion was noted as zero percent in exposed areas.  The skin lesion coverage relative to the whole body was ten percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.

A January 2012 private treatment record noted that the Veteran had previously been treated for eczema on the left lower extremity with Clobetasol without significant improvement.  A February 2012 treatment record noted the Veteran had very itchy eczema on the lower legs.  

An October 2013 treatment record noted that the Veteran had a flaking, crusting, erythematous lesion on the back of her right ear.  It was noted that her main treatment was an emollient, with episodic treatment with a steroid cream for flare-ups.

A July 2014 private treatment record noted that the Veteran's skin was negative for rash.  On an August 2014 treatment note, she denied skin rash, ulcer, or color change.

A November 2015 private treatment record noted that the Veteran was seen with eczema on the ear and face.  The rash was noted to be flaking, itchy, and moderate in severity.  The rash had been present for three months and was made worse with dry skin.  The Veteran was currently using Desonide (a topical corticosteroid).  Examination noted eczema distributed on the left anterior neck and right medial trapezial neck.  The Veteran was prescribed Cutivate topical cream.  She was also treated with triamcinolone and a Celestone injection for pruritis.

A January 2016 treatment record noted that the Veteran's skin was warm and dry, with no diaphoresis, rashes, or lesions.

On VA examination in January 2016, the Veteran noted that she had experienced a recent outbreak in which she was prescribed both a topical cream and systemic steroidal injections.  The examiner noted that the systemic therapy was for a duration of less than six weeks during the past 12-month period.  The examiner noted that the current examination showed no eczema, and that such had "resolved" following the recent treatment. 

In a May 2016 written statement, the Veteran reported that at the time of the January 2016 VA examination, she had an eczema flare up around her mouth, right and left side of the chin, lips, and behind the ears.  "The flare up behind my right ear was noted while in the examination room but was not mentioned in the report.  I have to constantly apply a moisturizer to the affected areas on my face to prevent crusting because the hydrocortisone cream cannot be used on or near the mouth.  Behind my ears are flared on a daily basis and because the fluid from the flare ups has a very foul odor, I am constantly cleaning and applying the given ointment behind my ears.  I have the cream applied nightly so by morning, I can clean the areas and reapply the cream."  The Veteran stated that she was treated twice in 2015 for the flare ups on her face and behind the ears, but that the treatments did nothing to suppress the flare ups.  She stated that in September 2015 she was treated with oral steroid tablets, and the second treatment was an injection and a cream that was used twice daily.  She reported continuous flare-ups on her feet and ankles which caused scaling and flaking of the skin.  

As noted above, the Veteran did not report for a VA examination scheduled in October 2017.  She was not having a flare-up at that time.  As the Veteran elected not to report to that examination, potentially relevant information was unable to be obtained.  In November 2017, the Veteran reported that during flare-ups she would have blisters that would burst and excrete a foul odor.

Based on the evidence, an initial rating in excess of 10 percent is not appropriate for the eczema disability throughout the entire appeals period.  Under Diagnostic Code 7806, a 30 percent rating is warranted only if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas was affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The evidence reflects that at the October 2010 VA examination the examiner noted only 10 percent of the Veteran's entire body and zero percent of exposed surfaces were affected, while the January 2016 VA examiner found no eczema present.  The January 2016 examiner noted that the recent systemic therapy (steroid injection) was for a duration of less than six weeks during the past 12-month period, and no other systemic therapy is documented in the record.

At no time during the appeals period did the service-connected eczema affect at least 20 percent of the entire body or 20 percent of exposed areas.  As such, the Veteran's symptoms more nearly approximate the current 10 percent rating under DC 7806.  While the rating criteria governing eczema specifically contemplate the use of medication, the Board has not denied an increased rating on the basis of the ameliorative effects of the Veteran's medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

The Board has also considered the applicability of other potential DCs referable to the evaluation of skin disabilities.  However, as the evidence of record fails to demonstrate that the Veteran's eczema results in disfigurement, symptomatic scarring, scarring of a size so as to warrant a compensable rating, or additional functional impairment, she is not entitled to a higher or separate rating under DCs 7800-7805.  In this regard, the examinations of record have not shown scarring or disfigurement of the Veteran's head, face, or neck.  Furthermore, no functional impairment has been noted that is associated with the Veteran's eczema.  As such, the Veteran is not entitled to a higher or separate rating under DCs 7800-7805.

As the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected eczema disability, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for eczema is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


